DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 5/14/2021, claims 1 – 12 and 14 are pending for examination. This action is final.
Information Disclosure Statement
The Information Disclosure Statements, dated 5/14/2021, are herein considered by the Examiner.
Response to Amendment
Acknowledgement is made claims 1, 3, and 12 are amended and pending examination.
Acknowledgement is made claim 14 is new and pending examination.
Response to Arguments
Applicant’s arguments, found on page 5 of Remarks dated 5/14/2021, wherein Applicant alleges the amendments to claim 3 overcome the previous rejection of the claim under 35 U.S.C. §112(b) have been fully considered and found persuasive. Claim 3 has been amended to overcome the rejection as it no longer lacks antecedent basis for the claimed elements.
Applicant’s arguments, found on pages 5 – 6 of Remarks dated 5/14/2021, wherein Applicant alleges, “[The] present application is replete with disclosure of determining a route that includes both sender IP address and MTA(s), whereas the Office Action conflates the two by relying on Glasser’s disclosure of ‘the MTA MAC address is mapped to an IP address and used for transmission (Glasser Paragraph [0040]).’ … [Glasser fails to disclose] ‘The MTA may determine which IP address to use, among a set of available addresses of a sender (e.g., an enterprise or marketer that may be a client of the host of the platform), such as based on a table of IP addresses that matches information about the message…” have been fully considered and found not persuasive.
Applicant asserts above, and further in aforementioned Remarks, that Glasser fails to teach the “MTA may determine which IP address to use, among a set of available addresses of a sender”. However, this feature is not present in the claims.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The MTA may determine which IP address to use, among a set of available addresses of a sender (e.g., an enterprise or marketer that may be a client of the host of the platform)” and “such as based on a table of IP addresses that matches information about the message”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further asserts the Office Action conflates that a route includes both “sender IP address and MTA(s)”. However, one of ordinary skill in the art, upon analysis of the claimed invention, will readily understand that a server assigned a particular IP address and that implements an MTA would satisfy the structure being argued by Applicant. The claim fails to require two distinct hardware entities, and it is reasonable to one of ordinary skill in the art, in light of the specification, to interpret that a server mapped to an IP address may receive a message and process it with an MTA implemented therein. Glasser further teaches the subject matter in paragraphs [0007], [0024], [0034], and [0040], wherein Glasser recites an MTA may be implemented by a server (e.g., “Microsoft Exchange”), and further that the MTA device is mapped by a MAC address (distinctive hardware identifier) to its IP address. Furthermore, the “determining at least one message transfer agent for coordinating sending of Glasser may perform this operation (and does so in Paragraphs [0034] and [0040]) and satisfy the claimed limitations.
Applicant’s arguments, found on pages 6 – 7 of Remarks dated 5/14/2021, wherein Applicant alleges, “Clegg fails to disclose [the subject matter of new claim 14] that ‘a duration of the delay before message retry is selected based on whether the message is indicated as bounced due to a reputation of the IP address”, have been fully considered and found persuasive. Clegg fails to teach the aforementioned claim limitations. However, based upon further consideration of the claims as a whole, a rejection of claim 14 is presented herein.
Applicant’s arguments, found on page 7 of Remarks dated 5/14/2021, wherein Applicant alleges, “the applied references [of claim 12], whether taken singly or combined, fail to disclose or render obvious that ‘the rate of message delivery is controlled by a rate limit on responding to messages received by a message transfer agent that are to be forwarded to a sender”, have been fully considered and found not persuasive. Furlong et al. (US 2014/0025763 A1), hereinafter “Furlong”, teaches a retry interval is adjusted to match a greylisting applied by a receiver (Furlong Paragraphs [0100 – 0101]), wherein a message transfer agent delivers messages to mailboxes (Furlong Paragraph [0010]) and greylisting is performed by a receiving MTA in response to received messages (Furlong Paragraph [0066]). Furlong effectively teaches that the receiving MTA adjusts delivery rate of the retrying of a message delivery based on the policies of responding to messages by the source. As such, the prior art of record teaches the claim limitations above, and further teaches claim 12 as a whole.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 10 are rejected under 35 U.S.C. §103 as being unpatentable over Glasser et al. (US 2012/0324580 A1), hereinafter “Glasser”, in view of Clegg et al. (US 2005/0265319 A1), hereinafter “Clegg”, and further in view of Leddy et al. (US 2020/0067861 A1), hereinafter “Leddy”.
Regarding claim 1, Glasser method for routing a message from an originating provider to a recipient (sending an email from a network source to a recipient via an MTA selected based upon level of trust (Glasser Paragraph [0011])) comprising: 
determining an IP address for an originator of the message by comparing identification for the originator (MTA trust levels) with a table of IP addresses indexed by originator identification information (performing a database lookup for incoming email packets and comparing a network source address to a trust level, once a trust level is determined based on the comparison, comparing the trust level with a destination message transfer agent (MTA) to be the sender of the message (Glasser Paragraphs [0040] and [0034]) wherein the MTA MAC address is mapped to an IP address and used for transmission (Glasser Paragraph [0040])), wherein the IP address corresponds to a server of the originator (MTA is the sender of the message and is mapped with a network IP address, wherein a database lookup is used to select the MTA which will forward the message from its mapped IP address (Glasser Paragraphs [0040] and [0034])); 
forwarding the processed message to a service executing at the server corresponding to the IP address (transmitting the email packet on the Ethernet LAN to the corresponding MTA (Glasser Paragraph [0040]) MTA may be implemented by, for example, a Unix sendmail or Microsoft Exchange (servers) (Glasser Paragraphs [0007] and [0024]));
determining at least one message transfer agent for coordinating sending of the processed message from the IP address to the recipient via the at least one message transfer agent (the MTA is at least one of the MTAs involved in the delivery of the email packets (Glasser Paragraphs [0007] and [0011]) MTA mapped to corresponding IP address, implemented by a server, and receives the email message to be delivered to the recipient (Glasser Paragraphs [0034] and [0040])).  
Glasser fails to teach processing the message by adding at least one of header information or signing keys and a service being an SMTP service. Where Glasser teaches a server handles the IP address of deliver (IP addresses are mapped to MTAs which may be implemented by a computer (Glasser Paragraphs [0037] and [0024])), Glasser further fails to teach monitoring a server for a status of delivery of the a message to the recipient and executing a message send retry protocol that retries sending the message to the recipient when the status indicates a delivery failure to the recipient.
However, in analogous art, Clegg teaches monitoring a server for a status of delivery of the a message to the recipient (mail server may determine a previously sent email has bounced based upon the reception of a bounce message (and therefore monitors for bounce messages) (Clegg Paragraph [0025])) and executing a message send retry protocol that retries sending the message to the recipient when the status indicates a delivery failure to the recipient (mail server selects a bounce profile based upon determining that the message has bounced (Clegg Paragraph [0025]) bounce profile may comprise retry parameters such as attempt count and delay between each attempt (Clegg Paragraph [0018])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Clegg related to using bounce profiles to retry message sending after failure and apply them to the teachings of Glasser for the purpose of determining how to redeliver an electronic message. One would be motivated as such as using different profiles may ensure that electronic messages are delivered in a manner that increases the likelihood that the delivery will be successful (Clegg Paragraph [0021]).
	Glasser and Clegg fail to teach processing the message by adding at least one of header information or signing keys and a service being an SMTP service.
	However, in analogous art, Leddy teaches processing the message by adding at least one of header information or signing keys (applying a header into a message for additional processing downstream (Leddy Paragraph [0789])) and a service being an SMTP service (servers may be SMTP protocol servers (Leddy Paragraph [0250])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Leddy related to using SMTP and adding headers to messages and apply them to the teachings of Glasser and Clegg for the purpose of using a well-known protocol while distributing processing tasks. One would be motivated as such as well-known protocols allow for more universal applications and header information may allow for a mail client to determine additional information in subsequent processing (Leddy Paragraph [0789]).

Glasser, Clegg, and Leddy teach the method of claim 1, wherein monitoring the server comprises executing a throttling application and an email response monitoring application to effect control of a rate at which new messages are sent from the originator based on a response to the forwarding of the processed message (bounce profiles comprise an attempt retry count and a retry delay time (Clegg Paragraph [0018]) which are executed based upon the reception of a bounce message (Clegg Paragraph [0025]) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Glasser, Clegg, and Leddy teach the method of claim 2, wherein the message send-retry protocol controls the rate at which new messages are sent based on a rate of message delivery to the recipient (successfully delivered bounce messages appear as new messages (Clegg Paragraph [0005]) bounce profile comprises a retry interval which specifies the time between attempts (Clegg Paragraph [0018]) inherits motivation to combine from respective parent claims.).

Regarding claim 4, Glasser, Clegg, and Leddy teach the method of claim 3, wherein the rate of message delivery to the recipient is optimized for a target level of retries (bounce profiles comprise a retry interval coupled with a retry attempt count (Clegg Paragraph [0025]) to ensure increased likelihood of success (Clegg Paragraph [0021]) inherits motivation to combine from respective parent claims.).  

Regarding claim 5, Glasser, Clegg, and Leddy teach the method of claim 1, further comprising adjusting a delay before message retry to the recipient based on a type of the delivery failure (selecting a different host retry interval based upon the bounce type, such as DNS problems (Clegg Paragraphs [0047 – 0049]) inherits motivation to combine from respective parent claims.).  

Regarding claim 6, Glasser, Clegg, and Leddy teach the method of claim 5, wherein a duration of the delay before message retry is selected based on whether the message is indicated to have a DNS bounce, an IP reputation bounce, or a throttling bounce (an unreachable host, which causes a bounce, may be due to DNS problems (Clegg Paragraph [0047]) inherits motivation to combine from respective parent claims.).  

Regarding claim 7, Glasser, Clegg, and Leddy teach the method of claim 1, wherein the message send retry protocol comprises applying machine learning to determine a delay before message retry that optimizes a count of retries for the message (determining a delay that ensures a likelihood of successful delivery (Clegg Paragraph [0021]) machine learning techniques may be applied to training data sets (Leddy Paragraph [0239]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Leddy related to machine learning and apply them to the teachings of Glasser and Clegg for the purpose of using machine learning algorithms. One would be motivated as such as this allows for data analysis and processing without excessive intervention by a human operator.).  

Regarding claim 8, Glasser, Clegg, and Leddy teach the method of claim 1, wherein the message send retry protocol comprises adding a connection between a message transfer agent and the IP MTAs comprise a TCP connection to the network source as a resource for sending and receiving email packets (Glasser Paragraph [0048]) retrying bounced messages based upon bounce profiles (Clegg Paragraph [0025]) inherits motivation to combine from respective parent claim.).  

Regarding claim 9, Glasser, Clegg, and Leddy teach the method of claim 1, wherein the message send retry protocol comprises transferring the message to a secondary message transfer agent when a retry threshold is exceeded (designating spare MTAs that are employed when an active MTA fails (Glasser Paragraph [0041]) determining a hard bounce has occurred when a maximum number of retries have been attempted (Clegg Paragraph [0042]) hard bounce indicates an unreachable host (Clegg Paragraph [0047]) inherits motivation to combine from respective parent claim.).   

Regarding claim 10, Glasser, Clegg, and Leddy teach the method of claim 9, wherein the retry threshold is one of a count of retries and a duration of time since the message was originally sent (bounce profile comprises a retry interval which specifies the time between attempts (Clegg Paragraph [0018]) inherits motivation to combine from respective parent claims.).  

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Glasser in view of Clegg and Leddy and further in view of Farmer et al. (US 2009/0013041 A1), hereinafter “Farmer”.
Glasser, Clegg, and Leddy teach the method of claim 1 and a message send retry protocol (Clegg Paragraph [0025]), Glasser, Clegg, and Leddy fail to teach preparing and delivering a request for removal from a blacklist when the status indicates the cause for the delivery failure is due to the message being detected as being sent from a blacklisted server.
However, in analogous art, Farmer teaches preparing and delivering a request for removal from a blacklist when the status indicates the cause for the delivery failure is due to the message being detected as being sent from a blacklisted server (blocking a content post from a user that is identified as a spammer (Farmer Paragraph [0054]) users identified as spammers by their IP addresses may appeal their reputation and their reputation may be adjusted to where they are not a spammer (Farmer Paragraph [0082])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Farmer related to allowing sources to appeal their listing as spammers and apply them to the teachings of Glasser, Clegg, and Leddy for the purpose of overcoming incorrect blacklistings. One would be motivated as such as a user may be incorrectly labeled by reputation based upon votes by other users (Farmer Paragraph [0082]).

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Glasser in view of Clegg, and Leddy further in view of Furlong et al. (US 2014/0025763 A1), hereinafter “Furlong”.
Regarding claim 14, where Glasser, Clegg, and Leddy teach the method of claim 5 and selecting a duration of a delay based upon a bounce type (selecting a different host retry interval based upon the bounce type, such as DNS problems (Clegg Paragraphs [0047 – 0049]) inherits motivation to combine from respective parent claims.), Glasser, Clegg, and Leddy fail to teach wherein a duration of the delay 
However, in analogous art, Furlong teaches wherein a duration of the delay before message retry is selected based on whether the message is indicated as bounced due to a reputation of the IP address (policy limits for allowed reception rate include a reception rate based on an established good reputation of an IP address (Furlong Para [0345]) retry interval for a rejected message depends on reception rate (Furlong Paragraphs [0100 – 0101])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Furlong related to forming a retry interval based upon traffic shaping rules including taking into account a sender’s reputation and apply them to the teachings of Glasser, Clegg, and Leddy for the purpose of having a sender of a message respect the rules of a recipient (Furlong Paragraphs [0020 – 0021]). One would be motivated as such as this may alleviate the unnecessary sending of messages that are to be rejected or undelivered.

Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Furlong in view of Kumar et al. (US 2014/0328172 A1), hereinafter “Kumar”.
Regarding claim 12, Furlong teaches a method of matching a throughput rate of a message management platform with a throttling rate of a recipient, comprising: 
determining the throttling rate, wherein the throttling rate is a rate at which messages sent to a recipient domain receive a throttling limit rejection by the recipient domain (sender domain may determine values that place the sender on a blacklist, including recipient domain traffic shaping parameters or rules such as volume of messages being sent over a period of time from a sender (Furlong Paragraph [0020])); and 
applying an algorithm to control a rate of message delivery to the recipient based on the determined throttling rate of the recipient domain, wherein the rate of change of the rate of message delivery decreases as the throttling rate to the rate of message delivery (adjusting a retry interval for the sending IP to the recipient domain based upon the overall traffic shaping rules, wherein the retry interval may be increased or decreased based upon the response from the recipient domain (Furlong Paragraphs [0100 – 0101])).  
wherein the rate of message delivery is controlled by a rate limit (retry interval is adjusted to match a greylisting applied by a receiver (Furlong Paragraphs [0100 – 0101])) on responding to message received by a message transfer agent that are to be forwarded to a sender (message transfer agent delivers messages to mailboxes (Furlong Paragraph [0010]) greylisting performed by a receiving MTA in response to received messages (Furlong Paragraph [0066])).
Furlong fails to specifically teach of a proportional integral derivative algorithm and of two rates converging.
However, in analogous art, Kumar teaches of a proportional integral derivative algorithm and of two rates converging (adjusting a transmit rate to allow for smooth convergence to a steady state rate using a proportional, gain, integral gain, and derivative gain tuning parameters (Kumar Paragraph [0072])).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kumar related to using a known algorithm to converge unwanted rates to a wanted level and apply them to the teachings of Furlong for the purpose of tuning (Kumar Paragraph [0072]) and is therefore well-known in the art and applicable to such situations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanyal et al. (US 2013/0238715 A1) teaches enabling communications between source and target MTAs using SMTP commands.
Stern et al. (US 2006/0224673 A1) teaches processing message events in a network and generating a message event throttling policy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/            Examiner, Art Unit 2459                                                                                                                                                                                            /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459